1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RANARD GASTON,                                )   Case No. 1:18-cv-00569-AWI-BAM (PC)
                                                   )
12                    Plaintiff,                   )
                                                   )   ORDER DISCHARGING WRIT OF HABEAS
13            v.                                   )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                   )   RANARD GASTON, CDCR #V-37090
14   BRETT MAREAN,
                                                   )
15                    Defendant.                   )
                                                   )
16                                                 )

17
18            A settlement conference in this matter commenced on May 14, 2019. Inmate Ranard Gaston,

19   CDCR #V-37090 is no longer needed by the Court as a participant in these proceedings, and the writ of

20   habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

21
22   IT IS SO ORDERED.

23   Dated:        May 13, 2019
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                       1
